Citation Nr: 1118040	
Decision Date: 05/11/11    Archive Date: 05/17/11

DOCKET NO.  09-39 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral sensorineural hearing loss. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1965 to August 1967. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri (RO), in which the benefits sought on appeal were denied.   

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for bilateral sensorineural hearing loss and tinnitus.  He attributes his disorder to injury caused by exposure to combat noise while he worked in proximity to artillery units when he was stationed in Vietnam and exposure to loud generator noise when he worked as a water purifier specialist.  Based on a review of the evidence, the Board finds that additional development is needed prior to adjudication of the claims folder.  In particular, the Board finds that a VA audiological examination is needed.  

The RO denied the Veteran's claims, in part, on the basis that the report of his June 1967 examination prior to separation did not show that his hearing acuity, at that time, met the criteria for hearing loss disability for VA purpose.  

Upon review of the 1967 discharge examination report findings, however, the Board notes that the RO's determination may have been based on an incorrect reading of the audiological findings recorded on the June 1967 discharge examination report.  As a matter of history, the standard for measuring auditory thresholds changed as of October 1967 (after the Veteran's separation from his period of service).  If a set of auditory threshold values was measured at that time under the old standard (using American Standards Association (ASA) units), then failure to add the conversion factor to convert these findings to the new standard (International Standard Organization (ISO) units) could result in an error in determining the extent of any hearing loss.  In most cases, this error underestimated the extent of any hearing loss.  

Here in the instant matter, after converting the values (reported in ASA units) for auditory thresholds in the June 1967 service discharge examination report to the new standard (ISO units), the converted values still do not show a hearing loss disability as defined by VA at 38 C.F.R. § 3.385.  That being said, when the findings from the June 1967 examination report are converted, they do show some indication of a hearing loss.  See Hensley v. Brown, 5 Vet. App. 155 (1993) (any threshold over 20 indicates some degree of hearing loss).  Moreover, these auditory thresholds also indicate a decrease in hearing acuity from his entrance into service to his separation in 1967.  With some showing in June 1967 of decreased hearing acuity, however mild, the Veteran should be provided with a VA examination to determine whether he has a current hearing loss disability and tinnitus disorder that are etiologically related to his period of service. 

A remand is necessary to obtain a new VA examination and opinions on the nature and likely etiology of the Veteran's claimed disorders.  The examiner is asked to consider the fact that a conversion of the audiometric findings on the Veteran's 1965 entrance examination report also indicate that the Veteran had some degree of hearing loss at that time, and that there was a further degree of hearing loss shown at the 1967 discharge examination.  The examiner should be asked to comment on this information and provide a medical opinion as to whether any currently diagnosed hearing loss disability and tinnitus is etiologically related to the Veteran's period of service.  

Prior to any examination, any outstanding records of pertinent medical treatment should be obtained and added to the record.  


Accordingly, the case is REMANDED for the following action:

1. By appropriate means, and with any assistance from the Veteran, RO/AMC should seek to identify and obtain any VA or private records of pertinent medical treatment that are not yet on file.

2. Once all the available records have been associated with the claims file, the RO/AMC should schedule the Veteran for a VA audiological examination for the purpose of determining the nature and likely etiology of his bilateral hearing loss and tinnitus disorders.  The Veteran's claims file must be made available to the examiner prior to the examination, and the examiner must review the entire claims file in conjunction with the examination.  All tests and studies deemed necessary by the examiner should be performed.  The examination report should include the findings from the Maryland CNC and the pure tone threshold testing. 

Based on a review of the claims file and the clinical findings from the examination, the examiner is asked to provide a diagnosis of any hearing loss and/or tinnitus shown on evaluation.  

The examiner is also requested to offer an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that any bilateral hearing loss disability and/or tinnitus found on examination is/are etiologically related to his period of service.  In so doing, the examiner is asked to consider the Veteran's subjective history and the conversion of the audiometric findings on the Veteran's 1965 entrance examination and his 1967 discharge examination.  The examiner should include in the examination report the rationale for any opinion expressed.  

3. Thereafter, the RO/AMC should readjudicate the issues on appeal.  If any of the benefits sought on appeal remain denied, the RO/AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  The Board will take this opportunity to advise the Veteran that completion of the actions directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655.  

[Continued of following page.]
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


